DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Akin Aina et al. U.S. Patent Publication 2019/0003877 A1 (Aina) in view of Gabriella Almasi et al. U.S. Patent Publication 2007/0158981 A1 (Almasi).
Regarding claim 1, Aina discloses a system for adjusting properties of a seat for a vehicle, the system comprising: thermoelement modules (Figure 3G Element 376 in combination of Figure4), and mounted in a seat foam pad (Element 374) of the seat; a property adjustment region input unit configured to select a property adjustment region of the seat foam pad; a property adjustment amount input unit configured to input a target property adjustment amount of the seat foam pad; and a controller connected to the thermoelement modules, the property adjustment region input unit and the property adjustment amount input unit, and configured to control an amount of current supplied to at least one of the flexible thermoelements according to output signals from the property adjustment region input unit and the property adjustment amount input unit ([0028-0030], [0072], property adjustments and input with integrated control system). Aina does not directly disclose the thermoelement modules to include flexible thermoelements connected by conductive wires.  Almasi discloses a system comprising thermoelement modules including a plurality of flexible thermoelements that are connected by conductive wires and mounted within the seat cushion ([0036-0037] Figure 9).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Aina as taught by Almasi to include Almasi’s thermoelements.  Such a modification would provide a means to heat the seat surfaces for user’s comfort.
Regarding claim 2, Aina in view of Almasi discloses the system wherein the flexible thermoelements include Peltier elements mounted at predetermined intervals in the seat foam pad of at least one of a seat back and a seat cushion of the seat ([0041], Almasi).
Regarding claim 3, Aina in view of Almasi discloses the system wherein the property adjustment region input unit includes a display device (Aina).  Aina in view of Almasi does not directly disclose the display to display a seat image in which mounting positions of the flexible thermoelements are marked.  The graphic display of specific controls for better user interface is an obvious modification well known in the art.  Providing an image of the seat indicating specific control areas will assist the enhancement of the user interface of the display device.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aina in view of Almasi in view of Michael Weiss et al. U.S. Patent Publication 2005/0184565 A1 (Weiss).  
Regarding claim 4, Aina in view of Almasi discloses the system wherein the property adjustment amount input unit is provided easily accessible to a user ([0085], Aina).  Aina in view of Almasi does not directly disclose a dial located on a side portion of the seat back.  Orientation modification is common and well known in the art.  It would be obvious to provide a means to adjust the vehicle seat conditions in a convenience location that is accessible to the user.  Aina in view of Almasi does not directly disclose the property adjustment amount input unit to include a dial rotatable ([0026]).  
Therefore it would have been an obvious modification Aina in view of Almasi as taught by Weiss to include Weiss’ adjustable input elements.  Such a modification would provide a means to adjust the properties of the seat system.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636